NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 07 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No. 14-50382

              Plaintiff - Appellee,                D.C. No. 8:13-cr-00036-DOC-1

 v.
                                                   MEMORANDUM*
ARMANDO GRANILLO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted August 5, 2015**
                               Pasadena, California

Before: O’SCANNLAIN, SILVERMAN, and WARDLAW, Circuit Judges.


      Armando Granillo appeals his convictions for honest services fraud in

violation of 18 U.S.C. §§ 1343, 1346. We have jurisdiction under 28 U.S.C. §

1291, and we affirm in part and dismiss in part.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
      First, Granillo asserts that his trial counsel was ineffective in failing to

subpoena a witness and then, when he learned a week and a half before trial that

the witness would be unavailable, in failing to move for a continuance of the trial.

However, we generally do not review ineffective assistance of counsel claims on

direct appeal. United States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003). Only

in two exceptional circumstances – “in the unusual cases (1) where the record on

appeal is sufficiently developed to permit determination of the issue, or (2) where

the legal representation is so inadequate that it obviously denies a defendant his

Sixth Amendment right to counsel” – will we review such a claim on direct appeal.

United States v. Jeronimo, 398 F.3d 1149, 1156 (9th Cir. 2005) (internal citations

omitted), overruled on other grounds by United States v. Castillo, 496 F.3d 947,

957 (9th Cir. 2007) (en banc). This case presents neither of those exceptional

circumstances. The record is devoid of evidence regarding why trial counsel failed

to subpoena the witness and instead made a decision to pursue a different defense.

Of course, Granillo may develop this argument based on a more complete record in

a motion under 28 U.S.C. § 2255.

      Second, Granillo argues that the district court abused its discretion by

denying his request, made on the day of trial, for a continuance of a week and a

half. Evaluating the district court’s decision using the four factors outlined in
                                           -3-
United States v. Flynt, we conclude that the district court’s denial of Granillo’s

motion was proper. 756 F.2d 1352, 1358-59 (9th Cir. 1985). Granillo’s need for

the continuance would have been met, had it been granted. However, he was

plainly not diligent in seeking the witness’s testimony or obtaining a continuance

at the earliest possible juncture, and although the district court made no specific

findings about the inconvenience to the court or government, it goes without

saying that a day-of-trial request for continuance will involve some inconvenience.

Finally, Granillo was at best slightly harmed by the inability to call his desired

witness, given the evidence in the record that he was aware that his solicitation of

kickbacks was wrongful and violated company policy. Weighing these factors

together, it is clear that the district court did not abuse its discretion in denying the

continuance. Flynt, 756 F.2d at 1358.

       AFFIRMED IN PART AND DISMISSED IN PART.